Citation Nr: 0016439	
Decision Date: 06/21/00    Archive Date: 06/28/00

DOCKET NO.  98-03 448A	)	DATE
	)
	)


THE ISSUE

Whether a March 1998 decision by the Board of Veterans' 
Appeals granting an increased rating for service-connected 
post-traumatic stress disorder (PTSD), and which increased 
his PTSD rating from 50 percent to 70 percent, should be 
revised or reversed on the grounds of clear and unmistakable 
error.


REPRESENTATION

Moving Party Represented by:  AMVETS


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel





FINDINGS OF FACT

1.  The moving party in this case served on active duty from 
June 1965 to June 1967.

2.  In a March 6, 1998, decision the Board granted the 
moving party's increased rating claim, and increased his 
rating for service-connected PTSD from 50 percent to 70 
percent.

3.  The moving party has alleged that a 100 percent rating 
should have been granted as the evidence supported the 
claim; and specifically, that the evidence showed that the 
veteran is unemployable due to his PTSD.


CONCLUSION OF LAW

Because the requirements for a motion for revision of a 
decision based on clear and unmistakable error have not been 
met, the motion must be dismissed without prejudice to 
refiling.  38 C.F.R. § 20.1404(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On March 6, 1998, the Board issued a decision that granted 
the moving party's claim of entitlement to an increased 
rating for service-connected PTSD, which was initially 
evaluated as 50 percent disabling.  The Board determined 
that the criteria for a 70 percent rating, and no more, had 
been met.  In April 1998, the moving party filed a motion 
for reconsideration of the March 1998 Board decision which 
was subsequently denied in July 1998.  However, the moving 
party was informed at that time that his correspondence 
would also be considered as a request for revision of the 
March 1998 Board decision on the grounds of clear and 
unmistakable error (CUE).  In March 1999, the Board notified 
the moving party that, it would not consider his motion for 
reconsideration as a motion for CUE unless he affirmatively 
replied within 60 days.  Responses were received from the 
moving party in April and May of 1999, confirming the moving 
party's intent to have his earlier correspondence considered 
as a CUE motion.  Thereafter, the Board forwarded a copy of 
the appellant's CUE motion to his representative and 
provided an opportunity to file a response.  After review of 
the claims folder, the representative submitted a written 
brief, dated in May 2000, in support of the appellant's 
motion for revision of the Board's decision of March 6, 
1998.

A motion for revision of a decision based on CUE must be in 
writing, and must be signed by the moving party or that 
party's representative.  The motion must include the name of 
the veteran; the name of the moving party if other than the 
veteran; the applicable Department of Veterans Affairs file 
number; and the date of the Board of Veterans' Appeals 
decision to which the motion relates.  If the applicable 
decision involved more than one issue on appeal, the motion 
must identify the specific issue, or issues, to which the 
motion pertains.  Motions which fail to comply with the 
requirements set forth in this paragraph shall be dismissed 
without prejudice to refiling under this subpart.  38 C.F.R. 
§ 20.1404(a) (1999).

38 C.F.R. § 20.1403, relates to what constitutes CUE and what 
does not, and provides as follows:

(a) General.  Clear and unmistakable error is a 
very specific and rare kind of error.  It is the 
kind of error, of fact or of law, that when called 
to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly 
different but for the error.  Generally, either the 
correct facts, as they were known at the time, were 
not before the Board, or the statutory and 
regulatory provisions extant at the time were 
incorrectly applied.

(b) Record to be reviewed.--(1) General.  Review 
for clear and unmistakable error in a prior Board 
decision must be based on the record and the law 
that existed when that decision was made.

(2) Special rule for Board decisions issued on or 
after July 21, 1992.  For a Board decision issued 
on or after July 21, 1992, the record that existed 
when that decision was made includes relevant 
documents possessed by the Department of Veterans 
Affairs not later than 90 days before such record 
was transferred to the Board for review in reaching 
that decision, provided that the documents could 
reasonably be expected to be part of the record.

(c) Errors that constitute clear and unmistakable 
error.  To warrant revision of a Board decision on 
the grounds of clear and unmistakable error, there 
must have been an error in the Board's adjudication 
of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a 
different result would have ensued, the error 
complained of cannot be clear and unmistakable.

(d) Examples of situations that are not clear and 
unmistakable error. -

(1) Changed diagnosis.  A new medical diagnosis 
that "corrects" an earlier diagnosis considered in 
a Board decision.

(2) Duty to assist.  The Secretary's failure to 
fulfill the duty to assist.

(3) Evaluation of evidence.  A disagreement as to 
how the facts were weighed or evaluated.

(e) Change in interpretation.  Clear and 
unmistakable error does not include the otherwise 
correct application of a statute or regulation 
where, subsequent to the Board decision challenged, 
there has been a change in the interpretation of 
the statute or regulation.

(Authority: 38 U.S.C.A. §§ 501(a), 7111).

The Board points out that a review for CUE in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made.

A review of the moving party's written statements, and in 
particular the April 1998 informal hearing presentation, 
shows that the moving party essentially argues that the 
Board's March 1998 decision was CUE because the evidence of 
record established that the veteran was unemployable due to 
his PTSD.  It is also argued that the Board failed to 
adjudicate a claim for an extraschedular rating and/or 
entitlement to a total disability evaluation based on 
individual unemployability (TDIU).  See 38 C.F.R. 
§ 3.321(b)(1), 3.340, 3.341, 4.16.
  
Such allegations do not constitute a valid claim of CUE.  As 
stated by the Court, for CUE to exist:  

(1) "[e]ither the correct facts, as they 
were known at that time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated), or the statutory 
or regulatory provisions extant at the 
time were incorrectly applied," (2) the 
error must be "undebatable" and the sort 
"which, had it not been made, would have 
manifestly changed the outcome at the 
time it was made," and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time of the prior adjudication in 
question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).

In this case, the moving party's argument represents a clear-
cut example of disagreement as to how the evidence was 
interpreted and evaluated, and as such cannot constitute a 
basis for a finding of CUE.  See 38 C.F.R. § 20.1403(d)(3); 
see also Luallen v. Brown, 8 Vet. App. 92, 95 (1995). To the 
extent that the moving party argues that the Board's decision 
was CUE because it failed to adjudicate claims for an 
extraschedular rating and TDIU, although the Board's decision 
did not specifically cite to the regulations pertaining to an 
extraschedular evaluation or TDIU, the Board clearly 
determined that the veteran was not unemployable due to his 
PTSD, and the moving party has not made any specific 
allegations as to how such an omission amounts to an 
undebatable error, i.e., an error of the sort which, had it 
not been made, would have manifestly changed the outcome at 
the time it was made.  Damrel, supra.  In addition, the Board 
points out that, as there are no extraschedular or TDIU 
decisions to revise, the moving party's argument does not 
constitute a valid claim of CUE.  See 38 C.F.R. § 3.105 (a) 
(1999).  

Because the moving party's motion fails to comply with the 
requirements set forth in 38 C.F.R. § 20.1404(a) (1999), the 
motion is dismissed without prejudice.


ORDER

The motion is dismissed without prejudice to refiling.


		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals

Only a final decision of the Board of Veterans' Appeals may 
be appealed to the United States Court of Appeals for 
Veterans Claims.  38 U.S.C.A. § 7252 (West 1991 & Supp. 
1999); Wilson v. Brown, 5 Vet. App. 103, 108 (1993) ("A 
claimant seeking to appeal an issue to the Court must first 
obtain a final BVA decision on that issue.")  This 
dismissal under 38 C.F.R. § 20.1404(a) (1999) is not a final 
decision of the Board.  38 C.F.R. § 20.1409(b) (1999).  This 
dismissal removes your motion from the Board's docket, but 
you may refile the motion at a later date if you wish.



